Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continue Examination filed 11 July 2022.  Claims 1, 17, and 20 have been amended.  Claims 1-21 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciano et al. (US 2019/0238487 A1) in view of Leichter (US 2007/0016482 A1).

Claim 1. Ciano discloses a system for processing a request associated with an electronic record, comprising: 
an artificial intelligence orchestration platform, including: an artificial intelligence orchestration communication device to receive electronic record, the computing infrastructure includes a model system interface and a model server system (P. 0035) one or more aspects of the corpus of information may be stored or referenced within data associated with the model advisor (P. 0046) which may be an automated service management system including a model advisor (P. 0038) the model advisor retrieves a corpus of information which may include records from a set of repositories  (P. 0046) and configures a conversational agent learning model based on the corpus of information (P. 0047) wherein the model advisor may classify conversation content received from one or more of the plurality of clients via the at least one conversational interface, including any conversation input or any other input received from one or more of the plurality of clients (P. 0056) The received electronic record is analogous to both the retrieved corpus of information and conversational content with one or more clients, 
an artificial intelligence orchestration processor coupled to the artificial intelligence orchestration communication device, the model system interface may be separate from the model server system, and include a separate processor, memory, and/or storage, or be a constituent component of the model server (P. 0037) the model server system may include a memory, storage, server I/O device interface, and a CPU (P. 0038), and 
an artificial intelligence orchestration storage device in communication with said artificial intelligence orchestration processor and storing instructions adapted to be executed by said artificial intelligence orchestration processor, the model system interface includes a memory and/or storage and comprise a software application (P. 0037) to: 
(i) automatically determine an intent associated with the request, retrieving the corpus of information includes identifying a plurality of issues and identifying a plurality of solutions respectively corresponding to the plurality of issues, identifying client content associated with the plurality of issues or the plurality of solutions and identifying any rankings associated with the plurality of solutions (P. 0005, 0053) the model advisor may derive a plurality of intents based upon the plurality of issues (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056), and 
(ii) transmit an indication associated with intent, updating the conversational agent learning model to address the at least one deficiency may include incorporating at least one new intent into the plurality of intents or incorporating at least one new entity into the plurality of entities (P. 0005) the client network interface may receive data from, and may transmit data to, model server system via network (P. 0036) the model system interface may receive data from, and may transmit data to, client computing system via network (P. 0037) the model advisor may accept requests sent by a client computing system to the model server system, and further may transmit data to a client computing system, via the model system interface, external sources and/or external service providers may transmit external data to, or may otherwise communicate with, the model advisor via the model system interface (P. 0039) dialog portions may include conversational text to address one or more intents (P. 0054) an intent is derived from the conversation content in a conversational interaction between at least one client of a plurality of clients and the conversational agent learning model (P. 0056); 
an entity extraction platform coupled to the artificial intelligence orchestration platform, each entity in a plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P. 0005) the model advisor may derive a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal, and the model advisor may derive a plurality of entities (P. 0054) It is clear that deriving an entity in Ciano is analogous to extracting and entity as claimed, including: 
an entity extraction communication device to receive the indication of intent transmitted by the artificial intelligence orchestration platform, each entity in a plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P. 0005) the model advisor may update the conversational agent learning model by incorporating at least one new entity into the plurality of entities derived (P. 0055) and intents and entities may be derived from conversational content (P. 0056), 
an entity extraction processor coupled to the entity extraction communication device, the model advisor derives entities (P. 0055) based on conversational content (P. 0056), 
an entity extraction storage device in communication with said entity extraction processor and storing instructions adapted to be executed by said entity extraction processor, model system interface includes a memory including a software application (P 0037) the model advisor may be stored in the model server memory, and storage may include model advisor data and model policies (P. 0038) to: 
(i) based on the indication of intent, extract at least one requisite entity identifier from text of the electronic record in accordance with a transaction requirement, each of the plurality of entities may be an object class or a data type (P. 0005) according to the payment example, the model advisor may derive the bill as an entity from the derived bill payment intent, which in turn may enable the model advisor to select at least one action upon the derived bill in order to address the derived bill payment intent, e.g., processing client payment of the bill (P. 0054) and an intent and an entity may be derived from conversational content (P. 0056) wherein the conversational content included conversational text (P. 0059) The “bill” is analogous to the claimed entity identifier,
wherein the at least one requisite entity identifier identifies [at least one of a name and address] adapted to receive an output of a processed request, each of the plurality of dialog portions may include conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities (P. 0005) the conversation output may include conversational text to address the at least one intent derived from the conversation content by applying at least one action to the at least one entity derived from the conversation content (P. 0059); and 
a robotic automation platform to process the request utilizing the indication of intent and the extracted requisite entity identifier, the model advisor may determine one or more dialog portions consequent to applying one or more bill payment processing actions upon the derived bill to address the derived bill payment intent, the one or more dialog portions determined by the model advisor further may involve provision of information regarding the derived entity (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056) a check graphic may be received by the model advisor and may apply image recognition to determine a unified text-based artifact based upon bill payment, the model advisor may complete a semantic analysis with respect to the text-based artifact related to bill payment to classify the check graphic by associating it with a bill payment intent (P. 0062) the model advisor may classify an entity according to intent (P. 0060) Intent can be derived from both the corpus of information and form conversation content and then; Applicant’s description of a robotic automation system includes: process[ing] the request utilizing the indication of intent and the extracted requisite entity identifier (P. 0041), in other words, the disclosed robotic automation system appears to disclose digital data processing and not the manipulation of mechanical robotic devices, and
an intent classifier adapted to output a confidence value based on an analysis of the extracted requisite entity identifier, the model advisor may identify any rankings associated with the plurality of solutions including client-provided rankings, statistically based rankings, and/or rankings from external sources, such as rankings from social media and assess such rankings upon configuring or selecting model service(s) which obtain data from the corpus of information (P 0053) each of the plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P 0054) An entity is associated with an intent and a solution, and the associated solutions are ranked, thereby ranking the associated entities.

Ciano does not disclose the at least one requisite entity identifier identifies at least one of a name and an address, as disclosed in the claims.  However, Ciano discloses the model advisor may access such profile data from the client data repository and/or from external sources, e.g., which may provide social networking data associated with the client to be more capable of accurately deriving intents and/or entities from the conservation content involving the client, as the profile data may enable the model advisor to detect client preferences (P 0056).  While Ciano discloses that accessing the client profile data allows the model advisor to more accurately derive intents and/or entities as the profile data may enable the model advisor to detect client preferences, Ciano does not explicitly disclose, where the entity is a bill, that the entity identifier identifies at least one of a name and an address associated with the entity (bill).  In the same field of invention, Leichter discloses a product manufacturer or retailer can derive the corresponding names, delivery addresses, and billing addresses of the customers from an order data record (P 0038).  Therefore, considering the teachings of Ciano and Leichter, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least one requisite entity identifier identifies at least one of a name and an address with the teachings of Ciano with the motivation to more accurately derive the intent of the entity (bill) by identifying the customer and a profile of the customer as disclosed in Ciano (P 0056).

Claim 2. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses said automatic determination of the intent associated with the request comprises at least one of: (i) communicating with a classification platform service, and (ii) analyzing the electronic record to determine the intent associated with the request, wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056).

Claim 3. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the electronic record is associated with at least one of: (i) an email message, (ii) a text message, (iii) a voice channel request that has been translated into text, (iv) a fax, (v) a video request, (vi) a web site submission, (vii) a mobile application, and (viii) a messaging application, the conversational interaction between a plurality of clients and respective instances of the conversational agent learning model in accordance with the various embodiments may include unstructured content (e.g., audiovisual aspects) as well as structured textual content (P. 0022) the at least one model instance includes at least one conversational interface accessible to at least one of the plurality of clients (P. 0056).

Claim 4. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the robotic automation platform processes the request by automatically transmitting a complete response to the request, one or more dialog portions may be presented to one or more of the plurality of clients in the context of the interaction between the conversational agent learning model and the plurality of clients including "Your bill has been processed" and may further involve provision of information regarding the derived entity, and may further provide a dialog portion including information regarding the bill, for instance: "The top portion of the bill reveals a payment balance of $50.00" the model advisor may update the at least one intent derived from the conversation content based upon the at least one modification (P. 0058).

Claim 5. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the robotic automation platform processes the request by automatically pre-populating data in a template provided to a human knowledge worker, upon determining that Client A is a teenager, the model advisor may present to Client A dialog portions consistent with teenage speech, e.g., "That is cool." Accordingly, the model advisor may increase client familiarity and comfort in the context of model interaction (P. 0049) the model advisor may receive input from a domain administrator (e.g., a domain expert) to refine the interaction between the conversational agent learning model and the plurality of clients with respect to one or more model instances, and may add or update categories within the model structure to facilitate access to new sources for purposes of populating the model (P. 0052).  

Claim 6. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the robotic automation platform processes the request by automatically determining additional information associated with the request, the conversation agent learning model is integrated with social media or by otherwise accessing social networks or applications (e.g., by communicating with external sources), the model advisor may dynamically adjust the model based upon new social/cultural tastes by adjusting dialog portions presented in a model instance to a client among the plurality of clients based upon one or more language trends, one or more cultural trends, and/or one or more behavioral trends manifested in social networks or social applications (P. 0049).

Claim 7. Ciano and Leichter disclose the system of claim 6, and Ciano further discloses said determining is associated with at least one of: (i) asking an originator of the request for the additional information, and (ii) receiving the additional information from a third-party device, the conversation agent learning model is integrated with social media or by otherwise accessing social networks or applications (e.g., by communicating with external sources), the model advisor may dynamically adjust the model based upon new social/cultural tastes by adjusting dialog portions presented in a model instance to a client among the plurality of clients based upon one or more language trends, one or more cultural trends, and/or one or more behavioral trends manifested in social networks or social applications (P. 0049).

Claim 8. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses an intent library storing, for each of a plurality of customers of an enterprise, historic customer request and intent definition information, the model advisor may access profile data associated with the client from the client data repository and/or from external sources, which may provide social networking data associated with the client to be more capable of accurately deriving intents and/or entities from the conservation content involving the client, as the profile data may enable the model advisor to detect client preferences (P. 0056) the model advisor may update the at least one intent derived from the conversation content based upon the at least one modification (P. 0058).

Claim 9. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses an artificial intelligence customer service terminal to facilitate interactions with a customer, the client computing system includes a model instance comprising a conversational agent instance, a bot instance, or a chatbot instance) for interacting with one or more other aspects of a conversational agent learning model constructed and configured via model server system (P. 0036).

Claim 10. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses a parsing platform to decompose large blob text into smaller sentence structures for finite intent understanding and handling multiple intent requests within one blob of text, the model advisor may perform data extraction of user content, e.g. user comments, from a social network or social application such that the content may be transmitted to model advisor for analysis and/or processing (P. 0041) and from a set of client data repositories including knowledge base repositories to identify a number of issues (P. 0042) where the model advisor may derive a plurality of intents based upon the plurality of issues and determine the plurality of dialog portions based upon the plurality of intents (P. 0054).

Claim 11. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the entity extraction platform is coupled to a domain lexicon specific to intent type, intents and entities are mapped to and determined by model policies (P. 0055).

Claim 12. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses the entity extraction platform accesses at least one of: (i) e-forms, (ii) scanned forms, and (iii) online web forms for data extraction on intent type element extractions, the conversational interaction between a plurality of clients and respective instances of the conversational agent learning model in accordance with the various embodiments may include unstructured content (e.g., audiovisual aspects) as well as structured textual content (P. 0022) the model advisor may complete such incorporations consequent to identifying potential new model aspects via interaction with both structured channels (e.g., formal records) and unstructured channels (e.g., social media data) (P. 0055) the model advisor may determine whether the conversation content received via the at least one conversational interface from one or more of the plurality of clients includes unstructured content including unstructured documents or forms (P. 0061). 

Claim 13. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses a supervised learning platform for low confidence transactions to facilitate model training and ongoing systematic model enhancements, the model advisor may receive input from a domain administrator (e.g., a domain expert) to refine the interaction between the conversational agent learning model and the plurality of clients with respect to one or more model instances, and may add or update categories within the model structure to facilitate access to new sources for purposes of populating the model (P. 0052).

Claim 14. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses an unsupervised learning platform for low confidence transactions to facilitate model training and ongoing systematic model enhancements to systematically leverage knowledge worker request processing, updating the conversational agent learning model to address the at least one deficiency may include incorporating at least one new intent into the plurality of intents or incorporating at least one new entity into the plurality of entities (P. 0005) in an automated service management system including the model advisor (P. 0038) the model advisor may update the conversational agent learning model to address the at least one deficiency by incorporating at least one new intent into the plurality of intents or by incorporating at least one new entity into the plurality of entities (P. 0055).

Claim 17. Ciano discloses a computer-implemented method for processing a request associated with an electronic record, comprising:
automatically determining, by an artificial intelligence orchestration platform, an intent of the electronic record associated with the request, retrieving the corpus of information includes identifying a plurality of issues and identifying a plurality of solutions respectively corresponding to the plurality of issues, identifying client content associated with the plurality of issues or the plurality of solutions and identifying any rankings associated with the plurality of solutions (P. 0005, 0053) the model advisor may derive a plurality of intents based upon the plurality of issues (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056);
based on an indication of intent, extracting, by an entity extraction platform, at least one requisite entity identifier from the electronic record in accordance with a transaction requirement, each entity in a plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P. 0005) the model advisor may derive a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal, and the model advisor may derive a plurality of entities, according to the payment example, the model advisor may derive the bill as an entity from the derived bill payment intent, which in turn may enable the model advisor to select at least one action upon the derived bill in order to address the derived bill payment intent, e.g., processing client payment of the bill (P. 0054) It is clear that deriving an entity in Ciano is analogous to extracting and entity as claimed and the “bill” is analogous to the claimed entity identifier,
wherein the at least one requisite entity identifier identifies [at least one of a name and an address] adapted to receive an output of a processed request, each of the plurality of dialog portions may include conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities (P. 0005) the conversation output may include conversational text to address the at least one intent derived from the conversation content by applying at least one action to the at least one entity derived from the conversation content (P. 0059); and 
processing the request, by a robotic automation platform, utilizing the indication of intent and the extracted requisite entity identifier, the model advisor may determine one or more dialog portions consequent to applying one or more bill payment processing actions upon the derived bill to address the derived bill payment intent, the one or more dialog portions determined by the model advisor further may involve provision of information regarding the derived entity (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056) a check graphic may be received by the model advisor and may apply image recognition to determine a unified text-based artifact based upon bill payment, the model advisor may complete a semantic analysis with respect to the text-based artifact related to bill payment to classify the check graphic by associating it with a bill payment intent (P. 0062) the model advisor may classify an entity according to intent (P. 0060) Intent can be derived from both the corpus of information and form conversation content and then; Applicant’s description of a robotic automation system includes: process[ing] the request utilizing the indication of intent and the extracted requisite entity identifier (P. 0041), in other words, the disclosed robotic automation system appears to disclose digital data processing and not the manipulation of mechanical robotic devices, and
outputting a confidence value based on an analysis of the extracted requisite entity identifier, the model advisor may identify any rankings associated with the plurality of solutions including client-provided rankings, statistically based rankings, and/or rankings from external sources, such as rankings from social media and assess such rankings upon configuring or selecting model service(s) which obtain data from the corpus of information. (P 0053) each of the plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P 0054) An entity is associated with an intent and a solution, and the associated solutions are ranked, thereby ranking the associated entities.

Ciano does not disclose the at least one requisite entity identifier identifies at least one of a name and an address, as disclosed in the claims.  However, Ciano discloses the model advisor may access such profile data from the client data repository and/or from external sources, e.g., which may provide social networking data associated with the client to be more capable of accurately deriving intents and/or entities from the conservation content involving the client, as the profile data may enable the model advisor to detect client preferences (P 0056).  While Ciano discloses that accessing the client profile data allows the model advisor to more accurately derive intents and/or entities as the profile data may enable the model advisor to detect client preferences, Ciano does not explicitly disclose, where the entity is a bill, that the entity identifier identifies at least one of a name and an address associated with the entity (bill).  In the same field of invention, Leichter discloses a product manufacturer or retailer can derive the corresponding names, delivery addresses, and billing addresses of the customers from an order data record (P 0038).  Therefore, considering the teachings of Ciano and Leichter, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least one requisite entity identifier identifies at least one of a name and an address with the teachings of Ciano with the motivation to more accurately derive the intent of the entity (bill) by identifying the customer and a profile of the customer as disclosed in Ciano (P 0056).

Claim 18. Ciano and Leichter disclose the method of claim 17, and Ciano further discloses the electronic record is associated with at least one of: (i) an email message, (ii) a text message, (iii) a voice channel request that has been translated into text, (iv) a fax, (v) a video request, (vi) a web site submission, (vil) a mobile application, and (vill) a messaging application, the conversational interaction between a plurality of clients and respective instances of the conversational agent learning model in accordance with the various embodiments may include unstructured content (e.g., audiovisual aspects) as well as structured textual content (P. 0022) the at least one model instance includes at least one conversational interface accessible to at least one of the plurality of clients (P. 0056).

Claim 19. Ciano and Leichter disclose the method of claim 17, and Ciano further discloses the robotic automation platform processes the request by automatically transmitting a complete response to the request, one or more dialog portions may be presented to one or more of the plurality of clients in the context of the interaction between the conversational agent learning model and the plurality of clients including "Your bill has been processed" and may further involve provision of information regarding the derived entity, and may further provide a dialog portion including information regarding the bill, for instance: "The top portion of the bill reveals a payment balance of $50.00" the model advisor may update the at least one intent derived from the conversation content based upon the at least one modification (P. 0058).

Claim 20. Ciano discloses a non-transitory computer-readable medium storing instructions adapted to be executed by a computer processor to perform a method for processing a request associated with an electronic record, said method comprising:
automatically determining, by an artificial intelligence orchestration platform, an intent of the electronic record associated with the request, retrieving the corpus of information includes identifying a plurality of issues and identifying a plurality of solutions respectively corresponding to the plurality of issues, identifying client content associated with the plurality of issues or the plurality of solutions and identifying any rankings associated with the plurality of solutions (P. 0005, 0053) the model advisor may derive a plurality of intents based upon the plurality of issues (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056); 
based on an indication of intent, extracting, by an entity extraction platform, at least one requisite entity identifier from the electronic record in accordance with a transaction requirement, each entity in a plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P. 0005) the model advisor may derive a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal, and the model advisor may derive a plurality of entities, according to the payment example, the model advisor may derive the bill as an entity from the derived bill payment intent, which in turn may enable the model advisor to select at least one action upon the derived bill in order to address the derived bill payment intent, e.g., processing client payment of the bill (P. 0054) It is clear that deriving an entity in Ciano is analogous to extracting and entity as claimed and the “bill” is analogous to the claimed entity identifier,
wherein the at least one requisite entity identifier identifies [at least one of a name and an address] adapted to receive an output of a processed request, each of the plurality of dialog portions may include conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities (P. 0005) the conversation output may include conversational text to address the at least one intent derived from the conversation content by applying at least one action to the at least one entity derived from the conversation content (P. 0059); and 
processing the request, by a robotic automation platform, utilizing the indication of intent and the extracted requisite entity identifier, the model advisor may determine one or more dialog portions consequent to applying one or more bill payment processing actions upon the derived bill to address the derived bill payment intent, the one or more dialog portions determined by the model advisor further may involve provision of information regarding the derived entity (P. 0054) wherein the model advisor may classify conversation content received from one or more of the plurality of clients and classifying the intent may entail classifying at least one intent derived from the conversation content by the model advisor (P. 0056) a check graphic may be received by the model advisor and may apply image recognition to determine a unified text-based artifact based upon bill payment, the model advisor may complete a semantic analysis with respect to the text-based artifact related to bill payment to classify the check graphic by associating it with a bill payment intent (P. 0062) the model advisor may classify an entity according to intent (P. 0060) Intent can be derived from both the corpus of information and form conversation content and then; Applicant’s description of a robotic automation system includes: process[ing] the request utilizing the indication of intent and the extracted requisite entity identifier (P. 0041), in other words, the disclosed robotic automation system appears to disclose digital data processing and not the manipulation of mechanical robotic devices, and
outputting a confidence value based on an analysis of the extracted requisite entity identifier, the model advisor may identify any rankings associated with the plurality of solutions including client-provided rankings, statistically based rankings, and/or rankings from external sources, such as rankings from social media and assess such rankings upon configuring or selecting model service(s) which obtain data from the corpus of information. (P 0053) each of the plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (P 0054) An entity is associated with an intent and a solution, and the associated solutions are ranked, thereby ranking the associated entities.

Ciano does not disclose the at least one requisite entity identifier identifies at least one of a name and an address, as disclosed in the claims.  However, Ciano discloses the model advisor may access such profile data from the client data repository and/or from external sources, e.g., which may provide social networking data associated with the client to be more capable of accurately deriving intents and/or entities from the conservation content involving the client, as the profile data may enable the model advisor to detect client preferences (P 0056).  While Ciano discloses that accessing the client profile data allows the model advisor to more accurately derive intents and/or entities as the profile data may enable the model advisor to detect client preferences, Ciano does not explicitly disclose, where the entity is a bill, that the entity identifier identifies at least one of a name and an address associated with the entity (bill).  In the same field of invention, Leichter discloses a product manufacturer or retailer can derive the corresponding names, delivery addresses, and billing addresses of the customers from an order data record (P 0038).  Therefore, considering the teachings of Ciano and Leichter, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least one requisite entity identifier identifies at least one of a name and an address with the teachings of Ciano with the motivation to more accurately derive the intent of the entity (bill) by identifying the customer and a profile of the customer as disclosed in Ciano (P 0056).

Claim 21. Ciano and Leichter disclose the medium of claim 20, and Ciano further discloses the robotic automation platform processes the request by: (i) automatically pre-populating data in a template provided to a human knowledge worker, or (ii) automatically determining additional information associated with the request, upon determining that Client A is a teenager, the model advisor may present to Client A dialog portions consistent with teenage speech, e.g., "That is cool." Accordingly, the model advisor may increase client familiarity and comfort in the context of model interaction (P. 0049) the model advisor may receive input from a domain administrator (e.g., a domain expert) to refine the interaction between the conversational agent learning model and the plurality of clients with respect to one or more model instances, and may add or update categories within the model structure to facilitate access to new sources for purposes of populating the model (P. 0052).

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciano et al. (US 2019/0238487 A1) in view of Leichter (US 2007/0016482 A1) and further in view of Cauchois et al. (US 2013/0346886 A1).
	
Claim 15. Ciano and Leichter disclose the system of claim 1, and Ciano further discloses an analytics platform to identify type I and type II errors in classification, and generate final decision processing logs, the model advisor may identify at least one deficiency in the conversational agent learning model which may include, e.g., subject matter not previously encountered and/or subject matter for which there is relatively little or no information to track or access in the context of the model, the model advisor may update the conversational agent learning model to address the at least one deficiency (P. 0051).  Ciano does not disclose maintain statistics on historic decisions, as disclosed in the claims.  However, in the same field of invention, Cauchois discloses enhancing the virtual assistant may include clustering and other statistical techniques (P. 0052).  Therefore, considering the teachings of Ciano, Leichter and Cauchois, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine maintain statistics on historic decisions with the teachings of Ciano and Leichter with the motivation to provide a more effective method for accurately tracking the deficiencies in the conversational agent learning model.

Claim 16. Ciano and Leichter disclose the system of claim 1, but Ciano does not disclose the robotic automation platform interacts with downstream systems through Application Programming Interface (“API”) and/or front end Robotic Processing Automation (“RPA”) to transact customer requests, as disclosed in the claims.  However, in the same field of invention, Cauchois discloses as a connector is developed for a particular live chat server, the connector may expose the same Application Programming Interface (API) to the virtual assistant server, such that a change comes at almost no additional cost and without the user noticing any change of the user interface in use (P. 0055).  Therefore, considering the teachings of Ciano, Leichter and Cauchois, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the robotic automation platform interacts with downstream systems through Application Programming Interface (“API”) and/or front end Robotic Processing Automation (“RPA”) to transact customer requests with the teachings of Ciano and Leichter with the motivation to provide a low cost and easy to change method for modified and updated implementations to the conversational model advisor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
[T]he art is not seen to disclose or to suggest at least, an entity extraction processor to: (i) based on the indication of intent, extract at least one requisite entity identifier from text of the electronic record in accordance with a transaction requirement, wherein the at least one requisite entity identifier identifies at least one of a name and an address adapted to receive an output of a processed request; a robotic automation platform to process the request utilizing the indication of intent and the extracted requisite entity identifier; and an intent classifier adapted to output a confidence value based on an analysis of the extracted requisite entity identifier.

The examiner has combined new prior art reference Leichter with Ciano for the amended limitation, “the at least one requisite entity identifier identifies at least one of a name and an address”.  Ciano discloses the model advisor may access such profile data from the client data repository and/or from external sources, e.g., which may provide social networking data associated with the client to be more capable of accurately deriving intents and/or entities from the conservation content involving the client, as the profile data may enable the model advisor to detect client preferences.  While Ciano discloses that accessing the client profile data allows the model advisor to more accurately derive intents and/or entities as the profile data may enable the model advisor to detect client preferences, Ciano does not explicitly disclose, where the entity is a bill, that the entity identifier identifies at least one of a name and an address associated with the entity (bill).  Leichter discloses a product manufacturer or retailer can derive the corresponding names, delivery addresses, and billing addresses of the customers from an order data record.

Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
The applicant argues:
[T]he cited art cannot be seen to disclose or to suggest the newly claimed feature of an intent classifier adapted to output a confidence value based on an analysis of the extracted requisite entity identifier.

The examiner respectfully disagrees.  Ciano discloses the model advisor may identify any rankings associated with the plurality of solutions including client-provided rankings, statistically based rankings, and/or rankings from external sources, such as rankings from social media and assess such rankings upon configuring or selecting model service(s) which obtain data from the corpus of information. Each of the plurality of entities may be an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents.  An entity is associated with an intent and a solution, and the associated solutions are ranked, thereby ranking the associated entities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/19/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177